UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4985


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN JARRELL,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.      Irene C. Berger,
District Judge. (5:10-cr-00005-1)


Submitted:   May 31, 2011                 Decided:   June 14, 2011


Before WILKINSON, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Christian M.
Capece, Assistant Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Charleston, West Virginia, for Appellant. R.
Booth Goodwin, II, United States Attorney, Miller Bushong,
Assistant United States Attorney, Beckley, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Appellant John Jarrell challenges the district court’s

determination     of   the   amount   of      drugs    attributable     to     him    as

relevant    conduct     in   the    calculation         of      his   sentence       for

distribution of oxycodone, in violation of 21 U.S.C. § 841(a)(1)

(2006).

           This    court     reviews       the       district     court’s     factual

findings, including those pertaining to relevant conduct, for

clear error.      United States v. Pauley, 289 F.3d 254, 258 (4th

Cir.   2002)    (citations    omitted).          “Clear      error    occurs      when,

although there is evidence to support it, the reviewing court on

the    entire   evidence     is    left       with    the    definite       and   firm

conviction that a mistake has been committed.”                    United States v.

Harvey, 532 F.3d 326, 336-37 (4th Cir. 2008) (internal quotation

marks omitted).        Although Jarrell argues that drugs possessed

for personal use should not be considered relevant conduct in

sentencing for possession with intent to distribute, he cannot

demonstrate on this record that the district court clearly erred

when it found he possessed 200 Dilaudid pills for the purposes

of distribution.       See United States v. Wright, 991 F.2d 1182,

1187 (4th Cir. 1993) (intent to distribute may be inferred when

a defendant possesses a quantity greater than that needed for

personal use).



                                          2
           Because Jarrell cannot demonstrate clear error in the

district court’s factual conclusion, we need not address his

legal argument.     See Pauley, 289 F.3d at 261 (“We need not

decide today whether drugs possessed for personal use should be

considered relevant conduct in sentencing for possession with

intent to distribute because the district court’s finding that

[appellant]   possessed    the   entire   quantity   with    intent   to

distribute was not clearly erroneous.”).

           We therefore affirm the district court’s judgment.         We

dispense   with   oral    argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                               AFFIRMED




                                     3